Case 18-13330-JDW        Doc 39     Filed 01/09/19 Entered 01/09/19 16:45:43             Desc Main
                                    Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: DOUGLAS EDWARD HOLLOWAY                                Case No.: 18-13330

                     CREDITOR'S, AUTO CREDITO, LLC, MOTION
                      FOR ABANDONMENT AND RELIEF FROM
                      AUTOMATIC STAY AND CO-DEBTOR STAY

       COMES NOW, the Creditor, Auto Credito, LLC, by and through its attorney of record,

and files this its Motion for Abandonment and Relief from Automatic Stay and Co-Debtor Stay,

and in support thereof, would respectfully show unto this Honorable Court, as follows:

                                                (1)

       On August 30, 2018, Debtor filed for relief under Chapter 13 of the United States

Bankruptcy Code.

                                                (2)

       Creditor would show that the creditor holds an interest in the following property which

secures this debt namely, a 2007 Chevrolet Silverado 1500 VIN#1GCEC19C57Z515081.

                                                (3)

       That Syria Holloway is a co-maker on the subject loan and as such has not been making

the payments on the subject debt.

                                                (4)

       That the trustee and the debtor should abandon any interest that they may have in the

collateral and the stay should be lifted as to the co-debtor, Syria Holloway.

       WHEREFORE, Premises Considered, Creditor, Auto Credito, LLC prays that the

Bankruptcy Court will abandon and surrender the above described collateral to Auto Credito,



                                                 1
Case 18-13330-JDW        Doc 39     Filed 01/09/19 Entered 01/09/19 16:45:43             Desc Main
                                    Document     Page 2 of 3

LLC and grant Auto Credito, LLC relief from the automatic stay as to the co-debtor, Syria

Holloway, to collect the debt or repossess the collateral held by the Creditor herein.

       RESPECTFULLY SUBMITTED, this the 9th day of January, 2019.

                                                      Auto Credito, LLC, Creditor

                                                      AKINS & ADAMS, P. A.



                                                      By:/s/ Bart M. Adams
                                                              Bart M. Adams
                                                              Attorney for Auto Credito, LLC



AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976




                                                 2
Case 18-13330-JDW         Doc 39   Filed 01/09/19 Entered 01/09/19 16:45:43             Desc Main
                                   Document     Page 3 of 3

                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Robert H. Lomenick, Jr.       rlomenick@gmail.com

Syria Holloway
320 Pegues St.
Holly Springs, MS 38635

       SO, CERTIFIED, this, the 9th day of January, 2019.

                                                     /s/ Bart M. Adams
                                                     Bart M. Adams
                                                     Attorney for Creditor




                                                 3
